EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle M. LeCointe on 03/23/2022.

The application has been amended as follows: 
	In the title:
Please replace the current title with the following title:
-- Methods of treating viral diseases with recombinant human interferon-like proteins --.

In the claims:
In claim 11, line 2, after “SEQ ID”, please delete: “No: 2” and replace it with:
-- NO: 2 --.


-- NO: 2 --.

In claim 45, line 5, after “SEQ ID”, please delete: “No: 2” and replace it with:
-- NO: 2 --.

In claim 48, line 5, after “SEQ ID”, please delete: “No: 2” and replace it with:
-- NO: 2 --.

In claim 58, line 4, after “SEQ ID”, please delete: “No: 2” and replace it with:
-- NO: 2 --.

In claim 59, line 3, after “SEQ ID”, please delete: “No:” and replace it with:
-- NO: --.

	Please cancel claim 40.

The allowed claims are: 11-23, 45, 48, and 58-61.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant amended the claims and submitted a terminal disclaimer over the U.S. Patents Nos: 7867482,  9234022,  and 10538565, which was considerd by the Office.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647